



Exhibit 10.21
3.9.2018
WARNER/CHAPPELL MUSIC, INC.
10585 Santa Monica Boulevard
Los Angeles, CA 90025


March 12, 2018








Carianne Marshall
c/o Gang, Tyre, Ramer & Brown
132 S. Rodeo Drive
Beverly Hills, CA 90212
Attn: Donald Passman, Esq.


Dear Carianne:


This letter, when signed by you and countersigned by us (“Company”), shall,
subject to your successful completion of the employment application process
(including, without limitation, completion of a criminal background
investigation and reference checks) in accordance with Company’s policy to the
reasonable satisfaction of Company, constitute our agreement (the “Agreement”)
with respect to your employment with Company.
1.
Title and Responsibilities: Your title shall be Chief Operating Officer. All
employees of Company (“Personnel”) in the following departments or functions
shall report either directly to you or in an ascending chain of authority ending
with you: (a) Global Catalog, (b) Creative Services, and (c) Songwriter-related
Tech; provided that the foregoing Personnel reporting structure shall be subject
to modification by mutual agreement of you and the senior executive officer to
whom you report.

2.
Term: The term of this Agreement (the “Term”) shall commence on June 1, 2018 and
end on May 31, 2023.

3.
Compensation:

(a)Salary: During the Term, Company shall pay you a salary at the rate of
$750,000 per annum.
(b)Annual Discretionary Bonus: With respect to each fiscal year of the Term,
commencing with the fiscal year that begins October 1, 2017 and ends September
30, 2018 (i.e., the 2018 fiscal year), Company shall consider granting to you an
annual bonus (or a pro rata portion thereof for a portion of such fiscal year).
Your target bonus for each fiscal year of the Term shall be $300,000 (or a pro
rata portion of such amount for a portion of a fiscal year), and the amount of
any





--------------------------------------------------------------------------------





annual bonus awarded to you shall be determined by Company in its sole
discretion based on factors including the strength of your performance and the
performance of Company and of Warner Music Group; provided that the amount of
any annual bonus awarded to you may be higher or lower than the target amount.
Annual discretionary bonuses or pro rata portions thereof, if any, payable to
you pursuant to this Paragraph, shall each be paid to you not later than such
time as bonuses with respect to the applicable fiscal year are paid to employees
of Company generally.
(c)Execution Payment: As soon as practicable following the execution in full of
this Agreement, Company shall pay to you a one-time lump sum payment in the
amount of $15,000.
(d)Payment of Compensation: Compensation accruing to you during the Term shall
be payable in accordance with the regular payroll practices of Company for
employees at your level. You shall not be entitled to additional compensation
for performing any services for Company’s subsidiaries or affiliates.
4.
Exclusivity: Your employment with Company shall be full-time and exclusive.
During the Term you shall not render any services for others, or for your own
account, in the field of entertainment or otherwise; provided, however, that you
shall not be precluded from personally, and for your own account as a passive
investor, investing or trading in real estate, stocks, bonds, securities,
commodities, or other forms of investment for your own benefit, except that your
rights hereafter to invest in any business or enterprise principally devoted to
any activity which, at the time of such investment, is competitive to any
business or enterprise of Company or the subsidiaries or affiliates thereof,
shall be limited to the purchase of not more than two percent (2%) of the issued
and outstanding stock or other securities of a corporation listed on a national
securities exchange or traded in the over-the-counter market. In addition and
notwithstanding the foregoing, to the extent such activities do not conflict or
interfere with the performance of your duties hereunder, you shall not be
precluded from maintaining your less than five percent (5%) passive ownership
interest in Songs Music Publishing which currently only holds interests in a
music supervision company (or, in the event Songs Music Publishing divests or
otherwise spins off such music supervision company, a less than five percent
(5%) passive ownership interest directly in such music supervision company) (the
“Music Supervision Company”); provided further that (a) you shall not render any
management or advisory services to the Music Supervision Company or Songs Music
Publishing or to any of their respective affiliates (collectively, the “Music
Parties”) without the prior written consent of Warner Music Group’s Conflicts
Committee, and (b) other than in connection with pitching, negotiating and
licensing the use of musical compositions from Company’s catalog to the Music
Supervision Company or its clients, (i) you shall not solicit, encourage,
facilitate or participate in any business between Company, its subsidiaries or
affiliates, or any of their respective artists or songwriters (collectively, the
“WMG Parties”), on the one hand, and a Music



2



--------------------------------------------------------------------------------





Party, on the other hand, without the prior written consent of Warner Music
Group’s Conflicts Committee, and (ii) you shall provide written notice to the
senior executive officer to whom you report and the General Counsel of Warner
Music Inc. in the event you become aware of any business or potential business
between any WMG Party and any Music Party.
5.
Reporting: You shall at all times report solely and directly to and work solely
under the supervision of the Chairman and Chief Executive Officer of Company
(currently, Jon Platt) or, in the absence of an officer of Company having such
title, such senior executive officer of Company of comparable or higher stature
as Company may designate from time to time, and shall perform such duties
consistent with your position as you shall reasonably be directed to perform by
such senior officers.

6.
Place of Employment: The greater Los Angeles metropolitan area. You shall render
services in the offices designated by Company at such location. You also agree
to travel on temporary trips to such other place or places as may be required
from time to time to perform your duties hereunder.

7.
Travel and Entertainment Expenses: Company shall pay for reasonable expenses
actually incurred, or reimburse you for reasonable expenses paid, by you during
the Term in the performance of your services hereunder in accordance with
Company’s policy for executives at your level upon presentation of expense
statements or vouchers or such other supporting information as Company may
customarily require. You shall be entitled to travel in accordance with
Company’s policies for executives at your level, except that you shall be
entitled to business class travel for flights even where Company’s policies for
executives at your level call for a lower class of travel.

8.
Benefits: While you are employed hereunder, you shall be entitled to all fringe
benefits generally accorded to employees of Company at your level from time to
time, including medical health and accident, group insurance and similar
benefits, provided that you are eligible under the general provisions of any
applicable plan or program and Company continues to maintain such plan or
program during the Term. You shall also be entitled to four (4) weeks of
vacation (with pay) during each calendar year of the Term in accordance with
Company’s policies with respect to vacations for employees, which vacation shall
be taken at reasonable times to be approved by Company.

9.
Disability/Death: If you shall become physically or mentally incapacitated from
performing your duties hereunder, and such incapacity shall continue for a
period of five (5) consecutive months or more or for shorter periods aggregating
five (5) months or more in any twelve-month period, Company shall have the right
(before the termination of such incapacity), at its option, to terminate this
Agreement with no consequence, except if such termination would be prohibited by
law. Upon termination of this Agreement pursuant to the foregoing, you shall
continue to remain employed by Company as an at-will employee. In the event your
at-will employment with Company subsequently terminates, Company shall



3



--------------------------------------------------------------------------------





pay to you the Basic Termination Payments (as defined below); and in the event
such termination is by Company other than for Cause (as defined below), subject
to your execution of a Release (as defined below) within the time period set
forth in such Release, Company shall also pay to you the Prior Year Bonus and
the Pro-Rata Bonus (each, as defined below). In the event of your death during
the Term, this Agreement shall automatically terminate except that Company shall
pay to your estate the Basic Termination Payments, the Prior Year Bonus and the
Pro-Rata Bonus.
10.
Termination by Company for Cause; Termination by You for Good Reason.

(a)    Termination by Company for Cause: Company may at any time during the
Term, by written notice, terminate your employment and this Agreement for Cause,
such Cause to be specified in the notice of termination. Only the following acts
shall constitute “Cause” hereunder: (i) any willful or intentional act or
omission having the effect, which effect is reasonably foreseeable, of injuring,
to an extent that is not de minimis, the reputation, business, business
relationships or employment relationships of Company or its affiliates; (ii)
conviction of, or plea of nolo contendere to, a misdemeanor involving theft,
fraud, forgery, embezzlement or the sale or possession of illicit substances or
a felony, unless prohibited by applicable law; (iii) breach of any material
representation, warranty or covenant contained in this Agreement; (iv) violation
of Company’s written policies of which you are made aware, including those
described in Paragraph 17(b), as determined by Company in good faith; and (v)
repeated or continuous failure, neglect or refusal to perform your material
duties hereunder. Notice of termination given to you by Company shall specify
the reason(s) for such termination. In the case where a cause for termination
described in clause (iii), (iv) or (v) above is susceptible of cure (as
determined by Company in good faith), and such notice of termination is the
first notice of termination given to you for such reason, if you fail to cure
such Cause for termination to the reasonable satisfaction of Company within
fifteen (15) business days after the date of such notice, termination shall be
effective upon the expiration of such fifteen-business-day period, and if you
cure such Cause within such fifteen-business-day period, such notice of
termination shall be ineffective. In all other cases, notice of termination
shall be effective on the date thereof. In the event of the termination of your
employment pursuant to this Paragraph 10(a), this Agreement shall automatically
terminate except that Company shall pay to you the Basic Termination Payments.
(b)
Termination by You for Good Reason:

(i)    For purposes of this Paragraph 10(b), Company shall be in breach of its
obligations to you hereunder if there shall have occurred any of the following
events (each such event being referred to as a “Good Reason”): (A) a material
reduction in your title shall have been put into effect; (B) you shall have been
required to report to anyone other than as provided in Paragraph 5 hereof; (C)
Company fails to pay to you any monies due hereunder in accordance with


4



--------------------------------------------------------------------------------





applicable law; (D) Company requires you to relocate your primary residence
outside the greater Los Angeles metropolitan area in order to perform your
duties to Company hereunder; or (E) Company assigns its rights and obligations
under this Agreement in contravention of the provisions of Paragraph 17(e).
(ii)    You may exercise your right to terminate your employment and this
Agreement for Good Reason pursuant to this Paragraph 10(b) by notice given to
Company in writing specifying the Good Reason for termination within sixty (60)
days after the occurrence of any such event constituting Good Reason, otherwise
your right to terminate your employment and this Agreement by reason of the
occurrence of such event shall expire and shall be deemed to have permanently
lapsed. Any such termination in compliance with the provisions of this Paragraph
10(b) shall be effective thirty (30) days after the date of your written notice
of termination, except that if Company shall cure such specified Good Reason
within such thirty-day period, you shall not be entitled to terminate your
employment and this Agreement by reason of such specified Good Reason and the
notice of termination given by you shall be null and void and of no effect
whatsoever.
11.
Consequences of Breach by Company or Non-renewal:

(a)In the event of a Special Termination (as defined below) of your employment,
your sole remedy shall be that, subject to your execution of a Release, Company
shall pay to you the Special Termination Payments (as defined below), and in the
event of a Qualifying Non-renewal (as defined below), your sole remedy shall be
that, subject to your execution of a Release, Company shall pay to you the
Non-renewal Payments (as defined below); provided Company shall cease making
Termination Payments (as defined below) if you do not deliver the signed Release
within the time period set forth in the Release. In addition, in the event of a
Special Termination or Qualifying Non-renewal, Company shall pay to you the
Basic Termination Payments, and subject to your execution of a Release within
the time period set forth in such Release, the Prior Year Bonus and Pro-Rata
Bonus. Special Termination Payments and Non-renewal Payments are sometimes
herein referred to as the “Termination Payments.”
(b)The “Basic Termination Payments” shall mean any accrued but unpaid salary,
accrued but unused vacation pay in accordance with Company policy, any
unreimbursed expenses pursuant to Paragraph 7, plus any accrued and vested but
unpaid benefits in accordance with Paragraph 8, in each case to the date on
which your employment terminates (the “Termination Date”). Basic Termination
Payments shall be paid to you in accordance with Company policy or in accordance
with the terms of the applicable plan.
(c)A “Release” shall mean a mutual release agreement in Company’s standard form
as negotiated in good faith, which shall include (i) a release by you of Company
from any and all claims which you may have relating to your employment with
Company and the termination of such employment (excluding any indemnity claims
to the extent set forth in Paragraph 15) and (ii) a release by


5



--------------------------------------------------------------------------------





Company of you from any and all claims which Company may have relating to your
employment with Company and the termination of such employment.
(d)A “Special Termination” shall have occurred in the event that (i) Company
terminates your employment hereunder other than pursuant to Paragraph 9 or
10(a), or (ii) you terminate your employment pursuant to Paragraph 10(b).
(e)“Special Termination Payments” shall mean the greater of (i) the Severance
Amount (as defined below) and (ii) an amount equal to fifteen (15) months’
salary at the per annum salary rate payable to you hereunder as of the
Termination Date.
(f)A “Qualifying Non-renewal” shall have occurred in the event that, at the end
of the Term: (i) Company declines to offer you continued employment with Company
or one of its affiliates or (ii) Company offers you continued employment with
Company or one of its affiliates at a salary lower than your salary as in effect
on the last day of the Term, and you decline such offer and elect to terminate
your employment with Company.
(g)The “Non-renewal Payments” shall mean the amount of severance pay (the
“Severance Amount”) that would have been payable to you under Company policy as
in effect on the Termination Date had you not been subject to an employment
agreement with Company, which amount shall under no circumstance exceed
$500,000.
(h)Any Termination Payments payable to you under Paragraph 11(e) or (g) shall be
made by Company in accordance with its regular payroll practices by payment of
such Termination Payments at the same per annum salary rate as was in effect as
of the Termination Date for the applicable period as is necessary to cause the
full amount due under such Paragraph to be paid (the “Payment Period”); provided
that if the total Termination Payments payable to you exceed an amount equal to
fifty-two weeks of your salary, then the Termination Payments payable to you
shall be made in equal periodic payments to you (at such times as Company makes
payroll payments to its employees generally) during the fifty-two-week period
immediately following the date on which your employment terminates. In addition,
such Termination Payments shall commence on the next possible pay cycle
following the Termination Date; provided that Company shall cease making
Termination Payments if you do not deliver the signed Release to Company within
the time period set forth in the Release.
(i)In the event you elect not to execute and deliver a Release within the time
period set forth therein in connection with a Special Termination or a
Qualifying Non-renewal, Company shall only be obligated to pay to you the Basic
Termination Payments. Following the delivery of an executed Release pursuant to
this Paragraph 11, you shall have no duty to seek substitute employment, and
Company shall have no right of offset against any amounts payable to you under


6



--------------------------------------------------------------------------------





this Paragraph 11 with respect to any compensation or fees received by you from
any employment obtained or consultancy arrangement entered into by you.
(j)In the event of a Special Termination or a Qualifying Non-renewal, during the
period commencing immediately following the Termination Date and through the
last day of the calendar month in which the Termination Date occurs (such
period, the “Benefits Period”), Company shall continue to provide you and your
eligible family members with medical health insurance coverage, including dental
and vision insurance coverage under the group insurance plan maintained by
Company (“Benefits Coverage”) in accordance with the terms of the applicable
plans, to the extent that you had elected for such coverage prior to the
Termination Date. Following the Benefits Period, you may have the right, in
accordance with and subject to the Consolidated Omnibus Budget Reconciliation
Act, as amended (“COBRA”), at your expense, to elect to continue your and/or
your dependents’ Benefits Coverage for such additional period of time as is
required under COBRA. Further information regarding COBRA coverage, including
enrollment forms and premium quotations, shall be sent to you separately.
(k)In the event you resign from your employment hereunder prior to the
expiration of the Term other than for Good Reason, without limitation of other
rights or remedies available to Company, Company shall have no further
obligations to you under this Agreement or otherwise, except for the Basic
Termination Payments. In the event you resign from your employment upon or after
the expiration of the Term (other than in connection with a Qualifying
Non-renewal), Company shall have no further obligations to you under this
Agreement or otherwise, except for the Basic Termination Payments and the Prior
Year Bonus.
(l)The “Prior Year Bonus” shall mean any awarded but unpaid annual bonus
pursuant to Paragraph 3(b) for the most recently completed fiscal year prior to
the Termination Date.
(m)The “Pro-Rata Bonus” shall mean, with respect to the fiscal year in which the
Termination Date occurs, a pro rata portion (based on the portion of such fiscal
year during which you rendered services to Company) of an annual bonus for such
year pursuant to Paragraph 3(b), determined in good faith by Company, taking
into account factors including Company’s discretionary annual bonus pool for
such fiscal year, the strength of your performance and the performance of
Company and of Warner Music Group.
12.
Confidential Matters: You shall keep secret all confidential matters of Company
and its affiliates (for purposes of Paragraphs 12 and 13 only, “Company”), and
shall not disclose them to anyone outside of Company, either during or after
your employment with Company, except (a) with Company’s prior written consent;
(b) as required by law or judicial process or as permitted by law for the
purpose of reporting a violation of law; or (c) to your professional advisors to
the extent reasonable and necessary. Company hereby informs you, and you hereby
acknowledge, in accordance with 18 U.S.C. Section 1833(b), that you may not be



7



--------------------------------------------------------------------------------





held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret where the disclosure (i) is made (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. You shall deliver promptly to Company upon termination of your
employment, or at any time as Company may request, all confidential memoranda,
notes, records, reports and other documents (and all copies thereof) relating to
the business of Company which you may then possess or have under your control;
provided that you may retain your personal files (i.e., your files not related
to Company) and a copy of your address book.
13.
Non-Solicitation: While you are employed by Company and for a period of one year
thereafter, you shall not, without the prior written consent of Company,
directly or indirectly, as an employee, agent, consultant, partner, joint
venturer, owner, officer, director, member of any other firm, partnership,
corporation or other entity, or in any other capacity: (a) induce (or attempt to
induce) a breach or disruption of the contractual relationship between Company
(or a label distributed by Company) and any recording artist (including a duo or
a group), publisher or songwriter (including a recording artist or songwriter
who has contracted through a furnishing entity) (“Company Artist”); (b) use
Company’s trade secrets or confidential information to solicit, induce or
encourage any individual who at the time is, or who within the one-year prior
period was, a Company Artist to end its relationship with Company or to enter
into an exclusive recording or music publishing agreement with any other party;
or (c) solicit, induce or encourage any individual who at the time is, or who
within the six-month prior period was, an employee of Company in the United
States to leave his or her employment or to commence employment with any other
party (excluding your then-current administrative assistant).

14.
Results and Proceeds of Employment: You acknowledge that Company shall own all
rights of every kind and character throughout the world in perpetuity in and to
any material and/or ideas written, suggested or in any way created by you
hereunder and all other results and proceeds of your services hereunder,
including all copyrightable material created by you within the scope of your
employment. You agree to execute and deliver to Company such assignments or
other instruments as Company may require from time to time to evidence Company’s
ownership of the results and proceeds of your services.

15.
Indemnity: Company agrees to indemnify you against expenses (including final
judgments and amounts paid in settlement to which Company has consented in
writing, which consent shall not be unreasonably withheld) in connection with
litigation against you arising out of the performance of your duties hereunder;
provided that: (a) the foregoing indemnity shall only apply to matters for which
you perform your duties for Company in good faith and in a manner you reasonably
believe to be in or not opposed to the best interests of Company and



8



--------------------------------------------------------------------------------





not in contravention of the instructions of any senior officer of Company and
(b) you shall have provided Company with prompt notice of the commencement of
any such litigation. Company will provide defense counsel selected by Company.
You agree to cooperate in connection with any such litigation.
16.
Notices: All notices, requests, consents and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally or sent by prepaid courier, or mailed
first-class, postage prepaid, by registered or certified mail, return receipt
requested as follows:

TO YOU:
TO COMPANY:
 
 
Carianne Marshall
Address on file with Company






With a copy to:


Gang, Tyre, Ramer & Brown
132 S. Rodeo Drive
Beverly Hills, CA 90212
Attn: Donald Passman, Esq.
Warner/Chappell Music, Inc.
10585 Santa Monica Boulevard
Los Angeles, CA 90025
Attn: Vice President, Human Resources


With a copy to:


Warner Music Inc.
1633 Broadway
New York, NY 10019
Attn: General Counsel



Either you or Company may change the address to which notices are to be sent by
giving written notice of such change of address to the other in the manner
herein provided for giving notice.
17.
Miscellaneous:

(a)You represent and warrant as follows: (i) you are free to enter into this
Agreement and to perform each of the terms and covenants hereunder; (ii) you are
not restricted or prohibited, contractually or otherwise, from entering into and
performing this Agreement and that your execution of and performance under this
Agreement is not a violation or breach of any other agreement; and (iii) you
have not disclosed to Company or any officer or other affiliate of Company any
proprietary information or trade secrets of any former employer or of your
current employer (if applicable). You represent and warrant that your current
employer has agreed to release you from any contractual commitments (other than
with respect to use of confidential information) effective no later than the
first day of the Term. Upon request of Company, you shall provide or have
provided as of the date hereof, Company with a copy of any release document
signed by your current employer. You further covenant that you shall not enter
into any other agreements (including an extension or amendment of any agreement)
that would restrict or prohibit you from entering into or performing under this
Agreement.
(b)You acknowledge and agree that while you are employed hereunder you shall
comply with Company’s Code of Conduct (or any successor document) and


9



--------------------------------------------------------------------------------





other corporate policies including the requirements of Company’s compliance and
ethics program, each as in effect from time to time, of which you are made
aware.
(c)You acknowledge that services to be rendered by you under this Agreement are
of a special, unique and intellectual character which gives them peculiar value,
and that a breach or threatened breach of any provision of this Agreement
(particularly, but without limitation, the provisions of Paragraphs 4, 12, 13
and 14), will cause Company immediate irreparable injury and damage which cannot
be reasonably or adequately compensated in damages in an action at law.
Accordingly, without limiting any right or remedy which Company may have in such
event, you specifically agree that Company shall be entitled to seek injunctive
relief to enforce and protect its rights under this Agreement. The provisions of
this Paragraph 17(c) shall not be construed as a waiver by Company of any rights
which Company may have to damages or any other remedy or by you as a waiver by
you of any rights which you may have to offer fact-based defenses to any request
made by Company for injunctive relief.
(d)This Agreement sets forth the entire agreement and understanding of the
parties hereto, and supersedes and terminates any and all prior agreements,
arrangements and understandings. No representation, promise or inducement has
been made by either party that is not embodied in this Agreement, and neither
party shall be bound by or liable for any alleged representation, promise or
inducement not herein set forth. This Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile transmission or by email shall be effective as delivery of a manually
executed counterpart of this Agreement. If any provision of this Agreement or
the application thereof is held to be wholly invalid, such invalidity shall not
affect any other provisions or the application of any provision of this
Agreement that can be given effect without the invalid provisions or
application, and to this end the provisions of this Agreement are hereby
declared to be severable.
(e)The provisions of this Agreement shall inure to the benefit of the parties
hereto, their heirs, legal representatives, successors and permitted assigns.
This Agreement, and your rights and obligations hereunder, may not be assigned
by you. By operation of law or otherwise, Company may assign its rights,
together with its obligations, hereunder in connection with any sale, transfer
or other disposition of all or a substantial portion of the stock or assets of
Company or any direct or indirect parent of Company.
(f)Nothing contained in this Agreement shall be construed to impose any
obligation on Company to renew this Agreement. This Agreement may be amended,
modified, superseded, canceled, renewed or extended, and the terms or covenants
hereof may be waived, only by a written instrument executed by both of the
parties hereto, or in the case of a waiver, by the party waiving compliance.
Neither the continuation of employment nor any other conduct shall be deemed to


10



--------------------------------------------------------------------------------





imply a continuing obligation upon the expiration or termination of this
Agreement. Upon the expiration of the Term, the continuation of your employment
(if applicable) shall be deemed “at-will.” Accordingly, upon the expiration of
the Term, your employment with Company shall not be subject to a defined term,
but rather, you may terminate your employment with Company at any time and for
any reason and Company may terminate your employment at any time and for any
reason. In the event of the expiration or termination of this Agreement for any
reason, only the provisions of Paragraphs 12, 13, 14, 15, 16, 17 and 18 shall
survive and all other provisions of this Agreement, including the provisions
relating to Special Termination Payments, shall be of no further force or
effect; provided that the provisions of Paragraph 11 shall survive the
expiration or termination of this Agreement pursuant to a Special Termination or
Qualifying Non-renewal and the provisions of Paragraph 9 shall survive the
termination of this Agreement by reason of your death or termination by Company
thereunder. The failure of either party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same. No waiver by either party of the breach of any
term or covenant contained in this Agreement, whether by conduct or otherwise,
in any one or more instances, shall be deemed to be, or construed as, a further
or continuing waiver of any such breach, or a waiver of the breach of any other
term or covenant contained in this Agreement.
(g)This Agreement shall be governed by and construed according to the laws of
the State of California as applicable to agreements executed in and to be wholly
performed within such State. Exclusive jurisdiction of any dispute, action,
proceeding or claim arising out of or relating to this Agreement shall lie in
the state or federal courts in the State of California, located in Los Angeles
County.
(h)All payments made to you hereunder shall be subject to applicable
withholding, social security taxes and other ordinary and customary payroll
deductions, including medical and other insurance premiums.
(i)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. The words (i) “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation,”
and (ii) “herein,” “hereof” and “hereunder,” and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof.
18.
Section 409A: This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and shall be interpreted
in a manner intended to comply with Section 409A of the Code (and any related
regulations or other pronouncements). Amounts payable under this Agreement shall
be deemed not to be a “deferral of compensation” subject to Section 409A of the
Code to the extent provided in the exceptions set forth in Treas. Reg. Section
1.409A-1(b)(4) (“short-term deferrals”) and Treas. Reg. Section 1.409A-1(b)(9)
(“separation pay plans”) and other applicable provisions of Treas. Reg. Section



11



--------------------------------------------------------------------------------





1.409A-1 through A-6. References under this Agreement to a termination of your
employment shall be deemed to refer to the date upon which you have experienced
a “separation from service” within the meaning of Section 409A of the Code.
Notwithstanding anything herein to the contrary, (a) if at the time of your
separation from service with Company you are a “specified employee” as defined
in Section 409A of the Code (and any related regulations or other pronouncements
thereunder) and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of employment is
necessary in order to prevent any accelerated or additional tax under Section
409A of the Code, then Company shall defer the commencement of the payment of
any such payments or benefits hereunder (without any reduction in such payments
or benefits ultimately paid or provided to you) until the date that is six
months following your separation from service (or the earliest date as is
permitted under Section 409A of the Code), at which point all payments deferred
pursuant to this Paragraph shall be paid to you in a lump sum and (b) if any
other payments of money or other benefits due to you hereunder could cause the
application of an accelerated or additional tax under Section 409A of the Code,
such payments or other benefits shall be deferred if deferral shall make such
payment or other benefits compliant under Section 409A of the Code, or otherwise
such payment or other benefits shall be restructured, to the extent possible, in
a manner, determined by Company, that does not cause such an accelerated or
additional tax. To the extent any reimbursements or in-kind benefits due to you
under this Agreement constitute “deferred compensation” under Section 409A of
the Code, any such reimbursements or in-kind benefits shall be paid to you in a
manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv). Each payment made
under this Agreement shall be designated as a “separate payment” within the
meaning of Section 409A of the Code. For the avoidance of doubt, any continued
health benefit plan coverage that you are entitled to receive following your
termination of employment is expected to be exempt from Section 409A of the Code
and, as such, shall not be subject to delay pursuant to this Paragraph.
[signature page follows]




12



--------------------------------------------------------------------------------





If the foregoing correctly sets forth our understanding, please sign below and
return this Agreement to Company.




Very truly yours,


WARNER/CHAPPELL MUSIC, INC.






By:    /s/ Jon Platt_________________
Name:    Jon Platt




Accepted and Agreed:






/s/ Carianne Marshall__________
Carianne Marshall








13

